Citation Nr: 0706496	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to restoration of a 40 percent disability 
evaluation for the service-connected bilateral hearing loss, 
which was reduced to 10 percent, effective February 1, 2004.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado which reduced the 40 percent rating for the service-
connected bilateral hearing loss to 10 percent, effective 
from February 1, 2004.  

In July 2005, the veteran testified at a personal hearing at 
the RO, via video conference before a Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  The Veterans Law Judge who 
presided over the July 2005 video conference subsequently 
issued a Board decision in September 2005 which denied the 
veteran's claim of entitlement to restoration of a 40 percent 
rating for the service-connected bilateral hearing loss.  The 
September 2005 Board decision also denied the veteran's claim 
of service connection for tinnitus.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veteran's Claims (Court).  

While the veteran's claims were pending at the Court, the 
veteran's representative and the VA Office of General Counsel 
(hereinafter "the parties") filed a Joint Motion for Remand 
in April 2006, requesting that the Court vacate and remand 
that portion of the Board's decision which denied entitlement 
to restoration of a 40 percent rating for the service-
connected hearing loss.  The Joint Motion also indicated that 
the veteran withdrew the claim of entitlement to service 
connection for tinnitus.  

As to the restoration issue, the parties requested a remand 
based on a finding that VA failed to obtain all pertinent VA 
records prior to deciding the claim.  All VA records are 
constructively of record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In April 2006, the Court granted the Joint 
Motion, vacated the Board's decision and remanded the case to 
the Board.  

In the meantime, the Veterans Law Judge who presided over the 
July 2005 video conference hearing retired from the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In this case, the veteran did 
appear for a personal hearing before a Veterans Law Judge in 
July 2005; and that Judge did issue a decision on the merits 
of the veteran's claim in September 2005.  As noted 
hereinabove, however, the Court vacated and remanded a 
portion of the September 2005 decision back to the Board, and 
the Judge who conducted the July 2005 hearing has since 
retired from the Board.  The law states that the veteran is 
entitled to a hearing before a Veterans Law Judge who will 
decide his appeal.  38 U.S.C.A. § 7107(b) and (c) (West 
2002); 38 C.F.R. § 20.700 (2006 

In a hearing clarification letter, received at the Board in 
January 2007, the veteran requested to appear for a video-
conference at the RO.  Thereafter, the veteran's attorney 
submitted correspondence to the Board in February 2007 
referring to the veteran's requested travel board hearing.  
In light of the veteran's request, the case is remanded for 
the veteran to be scheduled for a hearing before a Veterans 
Law Judge.  In this regard, the RO should first clarify 
whether the veteran prefers a travel board hearing or a video 
conference.  

The Board is cognizant of the specific instructions in the 
Joint Motion that warrant a remand.  Nonetheless, these 
actions must be deferred until after the veteran's personal 
hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing before a Veterans Law 
Judge, after first clarifying whether the 
veteran wants to testify at an in-person 
travel Board hearing or at a personal 
hearing via videoconference.  The RO 
should notify the veteran and his 
attorney of the date, time and place of 
the hearing.  After the hearing is 
conducted, or in the event the appellant 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

